DETAILED ACTION
This communication is responsive to applicant’s response filed April 20, 2021. Applicant’s amendments and remarks have been carefully considered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10-15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the instant claimed decline portion having an angle less than 15 degrees relative to level and greater than 5 degrees relative to level, and the incline portion having an angle less than 15 degrees relative to level are not found in the originally filed disclosure.
Claims 16-18 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landscape Structure 2009 (LS 2009) in view of Playworld System (PWS), Huntley (US 833,835), Keeler (US 5,468,199), and Rabelos (US 3,294,196).
The LS 2009 shows an amusement ride track system (Curved LS 2009) having features similar to those recited in the instant claims, including first and second ends supported by support structures in the form of crossover units supported by side poles, a suspended track having a substantially linear footprint, extending between the first and second ends, and including a first end declined portion and a second end inclined portion, and a trolley having a bottom handle for supporting a user and configured to be coupled and movable along the track (see Examiner’s Annotated Picture of LS 2009). 
Examiner’s Annotated Picture of LS 2009
    PNG
    media_image1.png
    636
    742
    media_image1.png
    Greyscale

   
Regarding the instant claimed straight portion between inclined portions recited in instant claim 16, consider Huntley, wherein the amusement track system includes a 
Regarding the instant claimed first and second platforms at the first and second ends, recited in instant claim 16, consider the above picture of LS 2009, wherein there is a platform at one end of the track. Keeler (Fig. 1) shows an amusement system wherein there are first and second platforms at both ends of a track. In view of Keeler, it would have been obvious to one of ordinary skill in the art to provide another of the same platform at the other end of the track for performing the same expected function and to achieve expected advantages, such as to enhance user convenience, e.g., a rider can start a ride on a platform at either end of the track.
Regarding the instant claimed seat recited in instant claim 16, Rabelos disclose an amusement system including a user support configured with seat 46 suspended on track 44 by rope 12. In view of Rabelos, it would have been obvious to one of ordinary skill in the art to alternatively provide a user support, similar to that taught by Rabelos, in the structure of LS 2009 for accommodating users who do not prefer or are not capable of hanging only by their arms. In the structure of LS 2009, as modified, the seat suspension rope is considered to be capable of swinging as recited in instant claim 16.

Regarding instant claim 17, consider the structure of Rabelos, wherein rope 12 is coupled to a seat surface of seat 46. The structure of LS 2009 is considered to include similar feature.
Regarding instant claim 18, consider seat 46 of Rabelos, which is a circular disk seat. The structure of LS 2009 is considered to include a similar disk shaped seat.
Regarding instant claim 23, consider flat seat 46 of Rabelos. The structure of LS 2009 is considered to include similar feature.
Regarding instant claim 24, the seat of Rabelos is also readable as a safety seat because the manner of how the rope 12 is attached to the seat allowing the legs of a user to straddle the rope for safety. The structure of LS 2009, as modified, is considered to include similar feature.

Responses to Applicant’s Arguments:
Regarding Applicant’s argument that the instant claimed declined track portion having an angle of less than 15 degrees and greater than 5 degrees, and the instant claimed inclined track portion having an angle of less than 15 degrees are supported by the originally filed disclosure. The examiner disagrees. The original filed disclosure does not provide any indication that the instant drawings are drawn to scale, and nor there is anything in the originally filed disclosure specifying a specific angle or range of angles for angles 110 shown in Fig. 1 of the instant drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617